        Case 2:21-cv-01426-DMC Document 7 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORDAN JACKSON,                                    No. 2:21-CV-1426-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    AVILA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Before the Court is Plaintiff’s motion to proceed in forma pauperis. ECF No.

19   2. Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

20   Plaintiff’s request to proceed in forma pauperis is, therefore, granted.

21                  IT IS SO ORDERED.

22

23   Dated: August 18, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
